Citation Nr: 1035304	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-31 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, 
to include as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to November 
1988.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which, inter 
alia, denied service connection for coronary artery disease with 
cardiomegaly, high blood pressure/hypertension and type II 
diabetes mellitus.  

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy of 
the transcript has been associated with the record.  At his 
hearing, he indicated that he wished to withdraw his claims for 
service connection for high blood pressure and coronary artery 
disease.  As such, the appeal of these issues is considered 
withdrawn.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b),(c) (2009). 

The issue of entitlement to service connection for neuropathy as 
secondary to diabetes mellitus has been raised by the record, but 
has not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of evidence shows that the Veteran had 
active duty in the Republic of Vietnam in 1971.

2.  The Veteran currently has diabetes mellitus, type II.


CONCLUSION OF LAW

Diabetes mellitus, type II may be presumed to have been incurred 
in active military service.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 
1113, 1116, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not be 
further discussed.  

Analysis

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; and of 
a nexus between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may be established under the provisions of 38 
C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows that 
an appellant had a chronic condition in service or during the 
applicable presumptive period.  Service connection also may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
during the Vietnam era will be presumed to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or more 
within the time period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a 
disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to 
have been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service. 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

'Service in Vietnam,' for purposes of this presumption, includes 
service in the waters offshore or service in other locations if 
the conditions of service involved duty or visitation to Vietnam 
from January 9, 1962 to May 7, 1975.  38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313(a).  In fact, on May 8, 2008, the 
Federal Circuit Court issued its decision in Haas v. Peake, 525 
F.3d 1168, 1187-1190 (Fed. Cir. 2008), wherein it confirmed VA's 
interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a 
service member's presence at some point on the landmass or inland 
waters of Vietnam in order to benefit from the regulation's 
presumption.  A Veteran who never went ashore from ship on which 
he served in Vietnamese coastal waters was not entitled to 
presumptive service connection due to alleged Agent Orange / 
herbicide exposure.  Haas, 525 F.3d at 1193-1194.  In addition, 
the Federal Circuit Court held that 'service in Vietnam' will not 
be presumed based upon the Veteran's receipt of a Vietnam Service 
Medal (VSM).  See Haas, supra.  See also VAOPGCPREC 7-93 (holding 
that service in Vietnam does not include service of a Vietnam era 
Veteran whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding 
that mere service on a deep-water naval vessel in waters off 
shore of the Republic of Vietnam is not qualifying service in 
Vietnam).

In essence, if the Veteran did not serve in the Republic of 
Vietnam during the Vietnam era, actual exposure to herbicides 
must be verified through appropriate service department or other 
sources in order for the presumptions of 38 C.F.R. § 3.309(e) to 
be applicable.  Exposure to herbicides is not presumed in such 
instances.  However, once exposure to herbicides has been 
established by the evidence of record, the presumption of service 
connection found in 38 C.F.R. § 3.309(e) for herbicide-related 
diseases is applicable.

The following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform disease 
consistent with chloracne, Type II diabetes, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

VA medical records reflect that the Veteran has a current 
diagnosis of diabetes mellitus, type II.  At his Travel Board 
hearing, the Veteran contended that he was sent on temporary duty 
(TDY) to work in the mailroom at Ton Son Nhut Air Base in 
Vietnam, supporting the Detachment 1 834th Air Division.  He 
asserted that he was sent on a twenty-one day TDY in September 
1971, but completed two twenty-one day TDY assignments, and 
stayed until November 1971.  

The Veteran's service treatment records do not reflect any 
treatment in Vietnam.  The RO submitted a request to confirm his 
service dates in Vietnam, but received a reply that, while the 
Veteran's record indicated that he received recognition for 
service in support of the Republic of Vietnam, the exact dates of 
his service, or whether this service was in-country, could not be 
determined.  However, the Board finds that the Veteran has 
presented adequate evidence to establish his service in the 
Republic of Vietnam during the Vietnam era.

The Veteran's DD Form 214 reflects that he served in the 374th 
Tactical Airlift Wing at Ching Chaun Kang Air Base, Taiwan in 
September 1971, when the Veteran has indicated that he was sent 
on TDY to Vietnam.  He has submitted e-mail correspondence from 
the Department of the Air Force that corroborates the Veteran's 
contention that his unit's main function, while stationed in 
Taiwan, was to fly supplies, personnel and other essential items 
to Ton Son Nhut Air Base in Vietnam.  

In addition, he has supplied several buddy statements which 
corroborate his contentions regarding his service in Vietnam.  A 
May 2006 letter from a retired USAF Chief Master Sergeant, with 
thirty years of service, shows that he had the duty of assisting 
with maintenance of pay and travel accounts for the 374th Combat 
Support Group, and that the personnel assigned to that unit 
routinely served assignments in Vietnam on various rotational 
schedules.  A June 2006 letter from a retired Master Sergeant, 
with 20 years of service, shows that he was also stationed at 
Ching Chaun Kang Air Base, Taiwan and that he worked with the 
Veteran.  He stated that, from July 1971 through September 1971, 
he was serving on TDY at Ton Son Nhut Air Base in Vietnam, and 
that he was replaced in Vietnam by the Veteran on rotation.  
Finally, a December 2007 letter from a retired USAF Lieutenant 
Colonel, with twenty-two years of service, shows that he was 
assigned to the 374th Services Squadron, at Ching Chaun Kang Air 
Base, Taiwan, and that the Veteran was assigned to his unit.  He 
indicated that, during this time, his squadron was tasked with 
supplying personnel to man the mailroom at Ton Son Nhut Air Base 
in Vietnam.  He stated that individuals were asked to volunteer 
for this duty, and that he recalled that the Veteran was one of 
the individuals selected for that duty.  He specifically stated 
that he recalled this fact since the Veteran was on the Squadron 
softball team, and that he was scheduled for TDY and was not able 
to play softball.  He supplied evidence that he was in charge of 
scheduling all TDY's for the unit.

The Board finds that the competent evidence in the record 
supports the Veteran's contention that he had service in the 
Republic of Vietnam during the Vietnam era, thereby qualifying 
him for presumptive service connection based on exposure to 
herbicides.  As such, service connection is warranted for the 
Veteran's currently diagnosed diabetes mellitus, type II.  38 
C.F.R. §§ 3.307, 3.309.




ORDER

Service connection for diabetes mellitus, type II, is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


